EXHIBIT 6.5 NOTICE OF INTENT TO HOLD THE HR#1-6 LODE MINING CLAIMS RECORDED BY LUNA COUNTY, NEW MEXICO, ON AUGUST 17, 2007 Leroy Halterman 802 Piedra Vista NE Albuquerque, New Mexico 87123 Luna County Recorder 700 South Silver Deming, New Mexico 88030 RE : NOTICE OF INTENT TO HOLD HR #1-6, LODE MINING CLAIMS The undersign does hereby file and record notice that the claims listed below have been located and filed in accordance with the laws of the State of New Mexico and the United States of America.The undersigned has paid the 2007-2aintenance Fee and intends to hold these claims for at least this period of time. Claim Name Location BLM Serial No. HR #1 Section 27 T26S R13W MMC 170584 HR #2 Section 27 T26S R13W MMC 170585 HR #3 Section 27 T26S R13W MMC 170586 HR #4 Section 27 T26S R13W MMC 170587 HR #5 Section 27 T26S R13W MMC 170588 HR #6 Section 27 T26S R13W MMC 170589 Dated this th Day of August, 2007 /s/ Leroy Halterman Leroy Halterman Agent, Homeland Resources Subscribed and sworn to before me on the day of August by Leroy Halterman. My Commission Expires Notary Public
